DETAILED ACTION
This Office action is in response to Application filed on December 8, 2020.
Claims 1-48 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of application No. 15/430,405 filed on February 10, 2017 under 35 U.S.C. 120 is acknowledged.

Applicant’s claim for the benefit of provisional application No. 62/317,414 filed on April 1, 2016 under 35 U.S.C. 119(e) is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 8, 2020, October 5, 2021, and February 18, 2022 were filed before the mailing of a first office action on the merits. The submission is in compliance with the provisions of 37 CFR 1.97(b). Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Allowable Subject Matter
Claims 1-48 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method of wireless communication in a wireless communication network at a user equipment (UE), comprising: 
transmitting a connectivity request to a first core network via a first wireless access network utilizing a first radio access technology (RAT), the first RAT providing connectivity to one or more data networks via the first core network based on one or more corresponding Data Network Session (DNS) connections, each including one or more data flows, wherein the connectivity request comprises a first indication indicating whether the UE supports an inter-RAT handover initiated by the UE, wherein the inter-RAT handover is from the first RAT to a second RAT, the second RAT providing connectivity to the one or more data networks via a second core network based on one or more corresponding Packet Data Network (PDN) connections; and 
receiving a second indication from the first core network indicating whether the first core network supports the inter-RAT handover initiated by the UE.
Vesterinen et al. (US 2017/0104717 A1, included in the IDS submitted on December 8, 2020) discloses a PDN connection having multiple IP flows, where the IP flows can be established via a cellular network and a WiFi network (see FIG. 1 and ¶¶ 62-63). Vesterinen et al. also discloses the cellular network and WiFi network having a serving gateway and a packet data gateway, respectively, where both gateways serve different IP flows belonging to a single PDN connection (see FIG. 1 and ¶ 57).
Woonhee et al. (WO 2016/122589 A1, included in the IDS submitted on December 8, 2020) discloses a UE, in a first coverage area, initiating a PDN connection request (see step 530 in FIG. 5), where the first coverage area supports 5G network (see FIG. 3). Woonhee et al. also discloses registering a service between the UE and home/visitor PDN using a uGW (see FIG. 4). 
Gruber (US 2014/0321426 A1, included in the IDS submitted on December 8, 2020) discloses a mobile radio subscriber appliance performing an inter-RAT handover (see FIG. 2).
However, the prior arts of record do not disclose, alone or in combination, the first RAT providing connectivity to one or more data networks via the first core network based on one or more corresponding Data Network Session (DNS) connections, each including one or more data flows, wherein the connectivity request comprises a first indication indicating whether the UE supports an inter-RAT handover initiated by the UE, wherein the inter-RAT handover is from the first RAT to a second RAT, the second RAT providing connectivity to the one or more data networks via a second core network based on one or more corresponding Packet Data Network (PDN) connections.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-12 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 13-48, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474